 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   ANDREA NATHAN, on behalf of herself                 Case No.: 3:17-cv-01590-BEN-AHG
     and all others similarly situated,
12                                                       ORDER:
                                        Plaintiff,
13
     v.                                                  (1) SETTING DEADLINE FOR
14                                                       CERTAIN PRODUCTION;
     VITAMIN SHOPPE, INC.,
15
                                     Defendant.          (2) VACATING CLASS
16                                                       CERTIFICATION DISCOVERY
                                                         DEADLINE; and
17
18                                                       (3) VACATING DEADLINE TO FILE
                                                         MOTIONS RELATED TO CLASS
19
                                                         CERTIFICATION DISCOVERY
20                                                       DISPUTES
21
           The Court held a Telephonic Discovery Status Conference in this matter on
22
     January 7, 2020 regarding the parties’ ongoing discovery dispute. In essence, the dispute
23
     concerns whether Defendant is entitled to conduct an additional relevancy review and
24
     withhold from Plaintiff certain documents as irrelevant notwithstanding that the parties’
25
     agreed-upon search terms hit on said documents. The Court has set a series of status
26
     conferences to monitor the parties’ meet-and-conferral process and to offer guidance
27
     regarding the dispute. To that end, the Court previously instructed Defendant to produce
28

                                                     1
                                                                            3:17-cv-01590-BEN-AHG
 1   to Plaintiff samples of those documents it has deemed non-responsive as part of its
 2   additional relevancy review. Defendant complied by identifying seven categories of
 3   documents it considers to be non-responsive and providing sample documents from each
 4   category to Plaintiff. Prior to the call, the parties met and conferred and agreed without
 5   the Court’s assistance regarding the scope of production for four of those categories.
 6         After conferring with the parties, the Court ORDERS as follows:
 7      1. With respect to the remaining three categories in dispute (data and marketing
 8   information on unrelated products, marketing emails from third parties regarding
 9   unrelated products, and conversations unrelated to the product at issue), Defendant will
10   produce all non-privileged documents in those categories that refer to or reflect weight
11   management or appetite control by January 21, 2020.
12      2. As discussed during the conference, Defendant’s production of emails responsive
13   to Plaintiff’s discovery requests is smaller than Plaintiff expected. Therefore, Defendant
14   shall provide to Plaintiff a list of custodians whose emails have been searched for
15   responsive documents by January 21, 2020.
16      3. In light of the parties’ progress on class certification discovery, the Court
17   VACATES the class discovery cutoff deadline of January 31, 2020, as well as the
18   deadline of February 28, 2020 to file motions related to class discovery disputes, both of
19   which were set in the Court’s July 16, 2019 Scheduling Order. See ECF No. 24 ¶ 2.
20   Plaintiff’s deadline to file a motion for class certification will remain March 27, 2020.
21         IT IS SO ORDERED.
22
23   Dated: January 8, 2020
24
25
26
27
28

                                                   2
                                                                              3:17-cv-01590-BEN-AHG
